476 So.2d 122 (1985)
Ex parte Columbus LAWSON.
(Re Columbus Lawson v. State).
84-879.
Supreme Court of Alabama.
August 30, 1985.
Harwell G. Davis, III, Birmingham, for petitioner.
Charles A. Graddick, Atty. Gen., and Rivard Melson, Asst. Atty. Gen., for respondents.
PER CURIAM.
Writ quashed.
We cannot agree with the Court of Criminal Appeals, 476 So.2d 116, that the trial court properly excluded the statement of Ken Spencer, "I thought Terry was going to shoot," on the ground that the statement was the expression of an opinion. However, on the record before us, the trial court's action in excluding the statement, which was admissible as a spontaneous statement by a bystander/observer to an exciting occurrence, C. Gamble, McElroy's Alabama Evidence § 265.01 (3d ed. 1977), and cases cited therein, does not constitute reversible error, since the statement would have been merely cumulative of other evidence of the same nature, which was admitted.
WRIT QUASHED AS IMPROVIDENTLY GRANTED.
TORBERT, C.J., and MADDOX, JONES, SHORES and BEATTY, JJ., concur.